Citation Nr: 1411119	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-29 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for degenerative disc disease of the cervical spine.

2.  Entitlement to a separate rating for headaches associated with degenerative disc disease of the cervical spine.  

3.  From January 23, 2008, to January 22, 2009, entitlement to an increased rating for mild, left (dominant) subacromion degenerative joint disease, rated as 10 percent disabling.

4.  On and after January 23, 2009, entitlement to an increased rating for mild, left (dominant) subacromion degenerative joint disease, rated as 20 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to April 2001 and February 2004 to May 2005, with additional service in the Army Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In March 2011, the RO granted service connection for degenerative disc disease of the cervical spine, effective December 2, 2009.  In September 2011, the RO granted service connection for cervical radiculopathy of the left and right upper extremities, effective September 19, 2011, and August 26, 2011, respectively.  No disagreement with the September 2011 rating decision is of record.  

The issues of entitlement to a separate rating for headaches associated with degenerative disc disease of the cervical spine, entitlement to increased ratings for mild, left (dominant) subacromion degenerative joint disease, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

Degenerative disc disease of the cervical spine manifested by forward flexion limited to 30 degrees.  Remaining functional flexion is better than 15 degrees.


CONCLUSION OF LAW

The criteria for a 20 percent rating for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in December 2009.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has associated the Veteran's service treatment records, VA treatment records, and private treatment records provided by the Veteran with the claims file.  VA provided relevant examinations in February 2010 and September 2011.  As discussed in more detail below, the examinations, considered together, and particularly the September 2011 examination, are adequate; the examiners reviewed the claims file, considered the history and description of symptoms provided by the Veteran, and provided sufficiently detailed descriptions of the Veteran's disability.  As to those issues decided herein, no further notice or assistance is required for a fair adjudication of the Veteran's claim.  


II.  Merits

Degenerative Disc Disease

Service connection was established for the Veteran's degenerative disc disease in a March 2011 rating decision and a 10 percent rating was assigned.  The Veteran contends that a higher rating is warranted based on painful motion and decreased range of motion after repetitive use.  

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 , 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here, as explained below, a uniform 20 percent rating for the Veteran's degenerative disc disease is appropriate.  

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of injury or disease.  Id. 

Under the General Formula, a rating of 10 percent is warranted for: forward flexion of the cervical spine greater than 30 degrees but not greater than 45 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a. 

A 20 percent rating is warranted for: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5).  For VA compensation purposes, normal forward flexion of the cervical spine is from zero to 45 degrees, extension is from zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are from zero to 80 degrees.  Id. at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Id. 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Id. at Note (1).  Associated objective abnormalities are discussed below in the section addressing the Veteran's cervical radiculopathy of the upper extremities.  Here, the RO separately rated the neurologic dysfunction and there has been no appeal as to such disability.   

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.

The Board finds that the Veteran's degenerative disc disease of the cervical spine most closely approximates the criteria for a 20 percent rating based on forward flexion of the cervical spine limited to not greater than 30 degrees.  The September 2011 VA examination report shows forward flexion of the cervical spine of 35 degrees with objective evidence of painful motion beginning at 25 degrees and decreased motion after repetitive use of 30 degrees of forward flexion.  Therefore, forward flexion of the cervical spine of 30 degrees after repetitive use warrants a 20 percent rating.  

The February 2010 VA examination reveals forward flexion to 60 degrees and also notes objective evidence of pain on active motion, but does not indicate where in the motion objective evidence of pain begins.  The Board finds that the September 2011 examination is more probative because it is more detailed, including notations of where in the range of motion objective evidence of pain begins and detailed notations of range of motion findings after repetitive use, rather than only a broad statement that there are no additional limitations after repetitive use.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a uniform 20 percent rating is warranted for the entire period on appeal.  38 C.F.R. § 4.3.  Additional evidence supporting a uniform 20 percent rating includes consistent reports of cervical pain in VA and private treatment records, including in January 2009 and March 2011, and a June 2010 VA treatment record that notes decreased cervical range of motion with tightness and tenderness in the left upper trapezius.  

In order to warrant a higher 30 percent rating, the Veteran's cervical spine degenerative disc disease would need to result in forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.  There is no evidence that forward flexion has ever been limited to 15 degrees or less.  The lowest recorded forward flexion is 30 degrees after repetitive use reported in the September 2011 VA examination with pain beginning at 25 degrees.  In the February 2010 VA examination the Veteran reported flare-ups that result in an inability to turn her head to look over her left shoulder due to stiffness and pain.  In the September 2011 VA examination the Veteran described flare-ups that have caused her to sleep on the floor and miss some work (50 hours between January and September 2011) for her neck discomfort.  Thus, the Veteran's descriptions do not indicate that forward flexion of the cervical spine is further impaired during flare-ups.  The Veteran's cervical spine degenerative disc disease does not approximate the criteria for a rating of 30 percent based on range of motion.

Similarly, there is no evidence that the Veteran's cervical spine is ankylosed in a favorable or unfavorable position.  VA treatment records show decreased range of motion and reports of pain, but no report of ankylosis.  The February 2010 and September 2011 VA examinations both show that the Veteran retained substantial motion on every plane.  An higher rating based on ankylosis is therefore not warranted.  

The Board has also considered whether a rating under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula) would result in a higher rating and has determined that it would not.  Under the IVDS Formula, the percentage assigned depends on the duration of incapacitating episodes during a 12 month period.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  The Veteran has received chiropractic manipulative therapy from a private chiropractor and VA; the treatment records do not reveal prescribed bed rest.  The September 2011 VA examination also shows no incapacitating episodes over the past 12 months.  Accordingly, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a.  

For the foregoing reasons, a uniform 20 percent rating, but no higher, is warranted for the Veteran's degenerative disc disease of the cervical spine.

Extraschedular Consideration

Consideration of whether referral is warranted for extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and referral is not required.  Id.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id. at 116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Id.

The discussion above reflects that the symptoms of the Veteran's degenerative disc disease are fully contemplated by the applicable rating criteria.  DC 5242 provides for ratings based on limitation of range of motion, with attention paid to functional loss, including increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. §§ 4.45, 4.71a.  Thus the Veteran's rating was arrived at by considering her reports of pain and the documented decrease in range of motion upon repetitive use.  Other symptoms described by the Veteran, such as having to sleep on the floor and increased pain after driving, are contemplated by the rating criteria, as it can be expected that someone with a musculoskeletal disability will experience such effects and they are considered under the criteria of functional loss, including consideration of the effects of flare-ups.  Additionally, the General Rating Formula for Diseases and Injuries of the Spine directs that associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  That has been done in this case.

In any event, the Veteran's degenerative disc disease of the cervical spine has not caused marked interference with employment, i.e., beyond that indicated by her ratings.  As of the September 2011 examination, the Veteran was employed.  Although the Veteran reported missing about 50 hours of work between January and September 2011 due to neck discomfort, and has indicated that she has had to take "numerous days off of work" for chiropractic treatment, this is not unexpected for a person with multiple service-connected disabilities, as pain and the need to seek treatment will often interfere with work.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  There is also no evidence of frequent hospitalization during the appeal period.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board notes that it appears that the Veteran left her job as a cook and sought less physically demanding employment around January 2009 due to shoulder and radiating arm pain.  This incident occurred prior to the Veteran's claim for her cervical spine condition and appears to be closely related to her shoulder condition and need to attend physical therapy for her shoulder.  As the issue of increased ratings for mild, left (dominant) subacromion degenerative joint disease is being remanded for further development, consideration of an extraschedular rating based on the January 2009 period of unemployment would be premature at this time.  


ORDER

Entitlement to an initial rating of 20 percent, but no higher, for degenerative disc disease of the cervical spine is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran has reported headaches that may be associated with her degenerative disc disease of the cervical spine, including in the September 2011 VA examination, October and December 2010 VA treatment records, and March, May, and August 2011 private treatment records.  In order to determine whether the Veteran should be assigned a separate rating for headaches associated with her degenerative disc disease, a VA examination is needed.

The May 2011 VA shoulder examination fails to adequately address functional loss due to weakness and pain, including during flare-ups and after repetitive motion.  Accordingly, a new examination is warranted.  

Additionally, in her January 2009 claim for an increased rating for her shoulder disability, the Veteran indicated that she had been "out of work."  This raises an issue of possible entitlement to TDIU that must be addressed by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran indicate if she has received any VA or non-VA medical treatment for her left shoulder disability since November 2011.  Provide the Veteran with necessary authorization forms for the release of any private treatment records.  All identified records must then be obtained and associated with the claims file.  

2.  Send the Veteran a letter asking her to indicate whether she wishes to apply for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Include a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that the Veteran complete and return the form if she wishes to apply for TDIU.

3.  Schedule the Veteran for a VA examination with an appropriately qualified examiner to address the relationship, if any, between the Veteran's headaches and degenerative disc disease.  The examiner is asked to:  

Provide a diagnosis for the Veteran's headache condition, if any.  Describe the relationship (ausation or aggravation), if any, between the Veteran's degenerative disc disease of the cervical spine and her headache condition.  

Provide an opinion as to whether the Veteran's headaches are at least as likely as not (a 50 percent probability or greater) the result of a neurologic abnormality associated with the Veteran's degenerative disc disease.

4.  Schedule the Veteran for a VA examination to assess the severity of her mild, left (dominant) subacromion degenerative joint disease.  The examiner is asked to:

Conduct an examination of the Veteran's left shoulder.  Record range of motion findings, including notations of where objective evidence of painful motion begins and range of motion measurements after repetitive use testing.  

Describe the extent of any weakened movement, excess fatigability, incoordination, pain on movement, and any associated functional impairment.  To the extent possible, assess any functional impairment in terms of additional degrees of limitation of motion.  


5.  After completing the above development, and any other development deemed appropriate, including any indicated development related to any claim for TDIU, readjudicate the issues that are the subject of this Remand.  If any benefit sought is not allowed, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


